DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 11/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This action is in response to claims filed on 11/15/2019. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which 
The abstract of the disclosure is objected to because the language “The method can include…” in line 1, “The autonomous vehicle can include…” in line 2, “The method can further include… in line 3, lines 5-6, line 7, and line 8, and “The accident condition data can include…” in line 4 can be implied.  Correction is required.  See MPEP § 608.01(b). Examiner suggests amending the language to read “The method includes…” in line 1, “The autonomous vehicle includes…” in line 2, “The method further includes…” in line 3, lines 506, line 7, and line 8, and “The accident condition data includes…” in line 4.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 101
Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-3, 5-10, 12-17, and 19-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 8-9, claim 8 lines 12-13, claim 15 lines 11-12 “generating an accident condition record based, at least in part, on the accident condition data” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation/pen and paper concept) and certain methods of organizing human activity (following rules or instructions)
Claim 1 lines 10-11, claim 8 line 14-15, claim 15 lines 13-14 “determining that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions” 
Claim 1 lines 12-13, claim 8 lines 16-17, claim 15 lines 15-16 “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation/pen and paper concept) and certain methods of organizing human activity (following rules or instructions)
Claim 2 lines 2-3, claim 9 lines 2-3, claim 16 lines 2-3 “generating a test coverage score that corresponds to a degree of similarity between the accident condition record and test case data” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation/pen and paper concept) and certain methods of organizing human activity (following rules or instructions)
Claim 3 line 2, claim 10 line 2, claim 17 line 2 “generating a confidence value based, at least in part, on the test coverage score” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation/pen and paper concept) and certain methods of organizing human activity (following rules or instructions)
Claim 5 lines 3-4, claim 12 lines 3-4, claim 19 lines 3-4 “identifying one or more keywords” recite(s) an abstract idea belonging to the grouping of mental processes (observation/evaluation)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are “a processor”, “a memory”, and “a computer readable storage medium”. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Further, the limitations pertaining to “obtaining vehicle data”, and “obtaining accident condition data” only adds extra-solution activity to the judicial exception (i.e. mere data gathering) and does not meaningfully limit the method/system for determining if an autonomous vehicle controller is trained for a certain set of driving conditions and implementing a change to the vehicle based on the determination (MPEP 2106.05(g)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception as detailed above (MPEP 2106.05(g)). The limitations of the claims amount to merely using a computer as a tool to perform an abstract idea (MPEP 2106.05(f)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-3, 5-10, 12-17, and 19-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. (US 2018/0339712 A1) in view of Al-Dahle et al. (US 2017/0363430 A1).
Regarding claim 1, Kislovskiy teaches “A computer-implemented method (Par. [0039] line 4 teaches a computer-implemented method) comprising: obtaining vehicle data corresponding to an autonomous vehicle, wherein the autonomous vehicle includes a vehicle controller configured to control a set of driving maneuvers of the autonomous vehicle (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0050] lines 1-4 teaches a data processing system 125 of the AV 110 that runs one or more software versions to process the sensor view 113 and generate control inputs accordingly, such as acceleration, braking, and steering inputs); obtaining accident condition data based, at least in part, on the vehicle data, wherein the accident condition data includes a first set of driving conditions under which a vehicle accident occurred (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0057] lines 2-5 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions; Par. [0058] lines 12-14 teaches each harmful event or close call is correlated with a set of current conditions at the time of the event or close call); generating an accident condition record based, at least in part, on the accident condition data (Par. [0057] lines 2-10 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions, and parses through trip logs 242 from the SDAVs 281 (safety-driven autonomous vehicle) and FAVs 289 (fully autonomous vehicle) to identify trip anomalies such as harmful events and close calls); determining that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0057] lines 1-5 teaches the AV software 200 includes a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions to determine a fractional risk value 247 (i.e. indication); Par. [0058] lines 11-18 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call, where the set of current conditions can include lighting conditions, weather conditions, traffic conditions, a time of day or time of week, and the like)”; however Kislovskiy does not explicitly teach “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record”.
	From the same field of endeavor, Al-Dahle teaches “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record (Abstract, lines 8-10 teaches autonomous navigation is enabled when a confidence indicator of a characterization meets a threshold indication (implying the autonomous 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Al-Dahle to include in the method taught by Kislovskiy generating a pending test case based on the accident condition record in response to determining the vehicle controller is not trained to control the driving maneuvers of the vehicle under the accident set of driving conditions as taught by Al-Dahle.
	The motivation for doing so would be to provide an autonomous driving experience which is tailored to the particular conditions of the route being autonomously navigated (Al-Dahle, Par. [0045] lines 4-7).
Regarding claim 2, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “generating a test coverage score that corresponds to a degree of similarity between the accident condition record and test case data, wherein the test case data comprises a second set of driving conditions under which the vehicle controller is trained (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (second set of driving conditions) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 3, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 2 above, and further teaches “generating a confidence value based, at least in part, on the test coverage score, wherein the confidence value indicates an extent to which the vehicle controller is trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing an extent to which the AV controller is trained to handle certain conditions (first set of driving conditions)); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 4, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 3 above, and further teaches “comparing the confidence value to a threshold; and in response to determining that the threshold value is not exceeded, implementing a modification to the autonomous vehicle (Al-Dahle, Par. [0008] lines 12-15 teaches enabling autonomous navigation of the vehicle based on a determination that the confidence indicator at least meets a threshold confidence indication (implying if the confidence indicator is less than a threshold, autonomous navigation is disabled); Par. [0114] lines 1-6 teaches proposing an alternative route based upon a determination that a confidence indicator is not sufficiently high to enable autonomous navigation)”.
Regarding claim 6, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein the accident condition data includes a driving route of the autonomous vehicle; and the accident condition data corresponds to a vehicle accident on the driving route (Kislovskiy, Par. [0057] lines 7-11 teaches the fractional harmful event quantifier 245 parses through trip logs 242 (which would include driving route) from the AVs (autonomous vehicles) to identify trip anomalies, such as harmful events and close calls (i.e. accidents on the driving route), to further factor into the fractional risk values 247)”.
Regarding claim 7, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 3 above, and further teaches “wherein the confidence value is equivalent to the test coverage score (Kivlovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call and an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 8, Kislovskiy teaches “A system comprising: a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (Par. [0042] lines 6-11 teaches processing resources and computer-readable mediums on which instructions for implementing a method can , the method comprising: obtaining vehicle data corresponding to an autonomous vehicle, wherein the autonomous vehicle includes a vehicle controller configured to control a set of driving maneuvers of the autonomous vehicle (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0050] lines 1-4 teaches a data processing system 125 of the AV 110 that runs one or more software versions to process the sensor view 113 and generate control inputs accordingly, such as acceleration, braking, and steering inputs); obtaining accident condition data based, at least in part, on the vehicle data, wherein the accident condition data includes a first set of driving conditions under which a vehicle accident occurred (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0057] lines 2-5 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions; Par. [0058] lines 12-14 teaches each harmful event or close call is correlated with a set of current conditions at the time of the event or close call); generating an accident condition record based, at least in part, on the accident condition data (Par. [0057] lines 2-10 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions, and parses through trip logs 242 from the SDAVs 281 (safety-driven autonomous vehicle) and FAVs 289 ; determining that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0057] lines 1-5 teaches the AV software 200 includes a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions to determine a fractional risk value 247 (i.e. indication); Par. [0058] lines 11-18 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call, where the set of current conditions can include lighting conditions, weather conditions, traffic conditions, a time of day or time of week, and the like)”; however Kislovskiy does not explicitly teach “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record”.
	From the same field of endeavor, Al-Dahle teaches “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record (Abstract, lines 8-10 teaches autonomous navigation is enabled when a confidence indicator of a characterization meets a threshold indication (implying the autonomous vehicle controller is trained to control the driving maneuvers under the characterization driving conditions); Par. [0038] lines 3-6 teaches a virtual route characterization characterizes driving rules; Par. [0042] lines 1-4 teaches when a sufficient confidence indicator for a characterization is unable to be established, the system flags 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Al-Dahle to include in the method performed by the processor taught by Kislovskiy generating a pending test case based on the accident condition record in response to determining the vehicle controller is not trained to control the driving maneuvers of the vehicle under the accident set of driving conditions as taught by Al-Dahle.
	The motivation for doing so would be to provide an autonomous driving experience which is tailored to the particular conditions of the route being autonomously navigated (Al-Dahle, Par. [0045] lines 4-7).
Regarding claim 9, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “generating a test coverage score that corresponds to a degree of similarity between the accident condition record and test case data, wherein the test case data comprises a second set of driving conditions under which the vehicle controller is trained (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 10, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 9 above, and further teaches “generating a confidence value based, at least in part, on the test coverage score, wherein the confidence value indicates an extent to which the vehicle controller is trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 11, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 10 above, and further teaches “comparing the confidence value to a threshold; and in response to determining that the threshold value is not exceeded, implementing a modification to the autonomous vehicle (Al-Dahle, Par. [0008] lines 12-15 teaches enabling autonomous navigation of the vehicle based on a determination that the confidence indicator at least meets a threshold confidence indication (implying if the confidence indicator is less 
Regarding claim 13, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “wherein the accident condition data includes a driving route of the autonomous vehicle; and the accident condition data corresponds to a vehicle accident on the driving route (Kislovskiy, Par. [0057] lines 7-11 teaches the fractional harmful event quantifier 245 parses through trip logs 242 (which would include driving route) from the AVs (autonomous vehicles) to identify trip anomalies, such as harmful events and close calls (i.e. accidents on the driving route), to further factor into the fractional risk values 247)”.
Regarding claim 14, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 10 above, and further teaches “wherein the confidence value is equivalent to the test coverage score (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call and an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 15, Kislovskiy teaches “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, (Par. [0042] lines 6-11 teaches processing resources and computer-readable mediums on which instructions for implementing a method can be carried and/or executed, and include processors and various forms of memory for holding data and instructions), the method comprising: obtaining vehicle data corresponding to an autonomous vehicle, wherein the autonomous vehicle includes a vehicle controller configured to control a set of driving maneuvers of the autonomous vehicle (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0050] lines 1-4 teaches a data processing system 125 of the AV 110 that runs one or more software versions to process the sensor view 113 and generate control inputs accordingly, such as acceleration, braking, and steering inputs); obtaining accident condition data based, at least in part, on the vehicle data, wherein the accident condition data includes a first set of driving conditions under which a vehicle accident occurred (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0057] lines 2-5 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions; Par. [0058] lines 12-14 teaches each harmful event or close call is correlated with a set of current conditions at the time of the event or close call); generating an accident condition record based, at least in part, on the accident condition data (Par. [0057] lines 2-10 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions, and parses through trip logs 242 from the SDAVs 281 (safety-driven autonomous vehicle) and FAVs 289 (fully autonomous vehicle) to identify trip anomalies such as harmful events and close calls); determining that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0057] lines 200 includes a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions to determine a fractional risk value 247 (i.e. indication); Par. [0058] lines 11-18 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call, where the set of current conditions can include lighting conditions, weather conditions, traffic conditions, a time of day or time of week, and the like)”; however Kislovskiy does not explicitly teach “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record”.
	From the same field of endeavor, Al-Dahle teaches “generating, in response to the determining, a pending test case based, at least in part, on the accident condition record (Abstract, lines 8-10 teaches autonomous navigation is enabled when a confidence indicator of a characterization meets a threshold indication (implying the autonomous vehicle controller is trained to control the driving maneuvers under the characterization driving conditions); Par. [0038] lines 3-6 teaches a virtual route characterization characterizes driving rules; Par. [0042] lines 1-4 teaches when a sufficient confidence indicator for a characterization is unable to be established, the system flags the characterization (implying in response to determining the vehicle controller is not able to control the vehicle driving maneuvers under the characterization driving conditions, the system generates a flagged case))”.

	The motivation for doing so would be to provide an autonomous driving experience which is tailored to the particular conditions of the route being autonomously navigated (Al-Dahle, Par. [0045] lines 4-7).
Regarding claim 16, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 15 above, and further teaches “generating a test coverage score that corresponds to a degree of similarity between the accident condition record and test case data, wherein the test case data comprises a second set of driving conditions under which the vehicle controller is trained (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 17, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 16 above, and further teaches “generating a confidence value based, at least in part, on the test coverage score, wherein the confidence value indicates an extent to which the vehicle controller is trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 18, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 17 above, and further teaches “comparing the confidence value to a threshold; and in response to determining that the threshold value is not exceeded, implementing a modification to the autonomous vehicle 
Regarding claim 20, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 15 above, and further teaches “wherein the accident condition data includes a driving route of the autonomous vehicle; and the accident condition data corresponds to a vehicle accident on the driving route (Kislovskiy, Par. [0057] lines 7-11 teaches the fractional harmful event quantifier 245 parses through trip logs 242 (which would include driving route) from the AVs (autonomous vehicles) to identify trip anomalies, such as harmful events and close calls (i.e. accidents on the driving route), to further factor into the fractional risk values 247)”.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. (US 2018/0339712 A1) in view of Al-Dahle et al. (US 2017/0363430 A1) and further in view of Hayward (US 2022/0005121 A1).
Regarding claim 5, the combination of the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein the accident condition data comprises unstructured data (Kislovskiy, Par. [0154] lines 1-8 teaches the AV (autonomous vehicle) software management system classifies the harmful event based on data collected from third party sources such as independent reports (e.g. police reports), news sources, or direct reports from drivers)”, however the combination of Kislovskiy and Al-Dahle does not explicitly teach “wherein generating the accident condition data record further comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record”.
	From the same field of endeavor, Hayward teaches “wherein generating the accident condition data record further comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record (Par. [0049] lines 1-4 and Par. [0050] lines 1-6 teaches input analysis unit 120 includes text analysis unit 126 which includes pattern matching unit 128 and natural language processing (NLP) unit 130, where pattern matching unit 128 searches textual claim data for specific strings or keywords in text which are indicative of particular types of emerging trends, and NLP unit 130 identifies entities or objects indicative of a trend; Par. [0051] lines 1-10 teaches determining relevant verbs and objects by a machine learning model analyzing historical insurance claims, where for example verbs indicating collision or injury are relevant verbs, and text analysis unit 126 comprises text processing algorithms and outputs structured text in a format compatible with other units in the trend detection server 104)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy and Al-Dahle to incorporate the teachings of Hayward to include in the method taught by the combination of Kislovskiy and Al-Dahle identifying keywords in the unstructured data and including the keywords in the accident condition record as taught by Hayward.

Regarding claim 12, the combination of the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “wherein the accident condition data comprises unstructured data (Kislovskiy, Par. [0154] lines 1-8 teaches the AV (autonomous vehicle) software management system classifies the harmful event based on data collected from third party sources such as independent reports (e.g. police reports), news sources, or direct reports from drivers)”, however the combination of Kislovskiy and Al-Dahle does not explicitly teach “wherein generating the accident condition data record further comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record”.
	From the same field of endeavor, Hayward teaches “wherein generating the accident condition data record further comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record (Par. [0049] lines 1-4 and Par. [0050] lines 1-6 teaches input analysis unit 120 includes text analysis unit 126 which includes pattern matching unit 128 and natural language processing (NLP) unit 130, where pattern matching unit 128 searches textual claim data for specific strings or keywords in text which are indicative of particular types of emerging trends, and NLP unit 130 identifies entities or objects indicative of a trend; Par. [0051] lines 1-10 126 comprises text processing algorithms and outputs structured text in a format compatible with other units in the trend detection server 104)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy and Al-Dahle to incorporate the teachings of Hayward to include in the method executed by the processor taught by the combination of Kislovskiy and Al-Dahle identifying keywords in the unstructured data and including the keywords in the accident condition record as taught by Hayward.
	The motivation for doing so would be to identify emerging trends in the data and take mitigating or preventative actions (Hayward, Par. [0003] lines 8-10).
Regarding claim 19, the combination of the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 15 above, and further teaches “wherein the accident condition data comprises unstructured data (Kislovskiy, Par. [0154] lines 1-8 teaches the AV (autonomous vehicle) software management system classifies the harmful event based on data collected from third party sources such as independent reports (e.g. police reports), news sources, or direct reports from drivers)”, however the combination of Kislovskiy and Al-Dahle does not explicitly teach “wherein generating the accident condition data record further comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record”.
	From the same field of endeavor, Hayward teaches “wherein generating the accident condition data record further comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record (Par. [0049] lines 1-4 and Par. [0050] lines 1-6 teaches input analysis unit 120 includes text analysis unit 126 which includes pattern matching unit 128 and natural language processing (NLP) unit 130, where pattern matching unit 128 searches textual claim data for specific strings or keywords in text which are indicative of particular types of emerging trends, and NLP unit 130 identifies entities or objects indicative of a trend; Par. [0051] lines 1-10 teaches determining relevant verbs and objects by a machine learning model analyzing historical insurance claims, where for example verbs indicating collision or injury are relevant verbs, and text analysis unit 126 comprises text processing algorithms and outputs structured text in a format compatible with other units in the trend detection server 104)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy and Al-Dahle to incorporate the teachings of Hayward to include in the method executed by the processor taught by the combination of Kislovskiy and Al-Dahle identifying keywords in the unstructured data and including the keywords in the accident condition record as taught by Hayward.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665